Name: Commission Regulation (EEC) No 1953/83 of 15 July 1983 amending Regulation (EEC) No 2290/82 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1981/82 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/22 Official Journal of the European Communities 16 . 7 . 83 COMMISSION REGULATION (EEC) No 1953/83 of 15 July 1983 amending Regulation (EEC) No 2290/82 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1981/82 wine-growing year HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2290/82 is hereby amended as follows : 1 . In Article 4 (3), the date '30 June 1983 ' is replaced by '31 July 1983'. 2. In the second and third subparagraphs of Article 6 (7), the date '1 March 1984' is replaced by '1 April 1984'. 3 . In Article 7 (3), the date '31 July 1983 ' is replaced by '31 August 1983 '. 4. In Article 9 (4), the date '30 September 1983 ' is replaced by '31 October 1983'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 12a (5) and 65 thereof, Whereas Articles 4 (3) and 7 (3) of Commission Regu ­ lation (EEC) No 2290/82 (3) provide that operations relating to the distillation referred to in the second indent of the second subparagraph of Article 12a (2) of Regulation (EEC) No 337/79 must be completed on 30 June 1983 for wine and 31 July 1983 for wine for distillation respectively ; Whereas, because of the quantities to be distilled as a result of measures decided on during the present marketing year, it will not be possible to meet the deadlines set ; whereas the said deadlines should be put back and certain other dates set in Regulation (EEC) No 2290/82 adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22 . 6 . 1983 , p. 66 . (3) OJ No L 245, 20 . 8 . 1982, p. 8 .